Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to applicant’s amendment filed on 10/20/2021 to Application #16/799,718 filed on 02/24/2020 in which Claims 1-21 are presented for examination.

Status of Claims
Claims 1-21 are pending, of which Claims 1-4, 6-11, 13-18, 20-21 are rejected under 35 U.S.C. 103.  Claims 5, 12, 19 are objected to as being allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described below.

Prior Art Rejections - 35 USC § 102 and/or 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

(s) 1-4, 6-11, 13-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. US Patent Application Publication No. 2007/0200674 in view of Baum US Patent Application Publication No. 2011/0067119 and further in view of Amereller et al. US Patent Application Publication No. 2001/0039188.

Regarding Claim 1, Moore et al. discloses:
A method comprising: at an electronic device with one or more processors and memory [(Moore et al. Par 25 Lines 1-14) where Moore et al teaches electronic device with one or more processors and memory]:
determining that one or more criteria have been satisfied [(Moore et al. Par 27 Lines 1-3) where Moore et al teaches that one or more criteria of a current location of the electronic device have been satisfied]; and

Moore et al. does not appear to explicitly disclose:
in response to determining that the one or more criteria have been satisfied:
in accordance with a determination that the electronic device is not within a predetermined distance of the respective device, generating a notification that indicates that the one or more criteria have been satisfied; and
in accordance with a determination that the electronic device is within the predetermined distance of the respective device, forgoing generating the notification that the one or more criteria have been satisfied
that the distance determinations are based on detecting the distance between the electronic device and the respective device

However, Baum discloses:
in response to determining that the one or more criteria have been satisfied: in accordance with a determination that the electronic device is not within a predetermined distance of a respective device, generating a notification that indicates that the one or more criteria have been satisfied; and in accordance with a determination that the electronic device is within the predetermined distance of the respective device, forgoing generating the notification that the one or more criteria have been satisfied. [(Baum Par 151 Lines 1-13, Par 152 Lines 1-12, Par 153 Lines 1-9) where Baum teaches that in response to determining the one or more criteria of determining a current location of the electronic device has been satisfied, that the subscriber’s electronic device determines its source location in relation to a destination location of another destination electronic device, if this information indicates that the subscriber’s electronic device is not within a predetermined distance of inside the distances of authorized physical locations for the subscriber’s electronic device in relation to the destination electronic device, the subscriber’s electronic device is not authorized to access the destination electronic device, then a packet intended to be forwarded to the destination address is dropped, providing a notification that the one or more criteria have been satisfied by dropping the packet, if this information indicates that the subscriber’s electronic device is within a predetermined distance of inside the distances of authorized physical locations for the subscriber’s electronic device in relation to the destination electronic device, the subscriber’s electronic device is authorized to access the destination electronic device, then a packet is forwarded to the destination address and accepted, forgoing the notification that the one or more criteria have been satisfied by completing transmission of the packet].

Moore et al. and Baum are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Moore et al. and the teachings of Baum by providing that in response to determining the one or more criteria of determining a current location of the electronic device has been satisfied, that the subscriber’s electronic device determines its source location in relation to a destination location of another destination electronic device, if this information indicates that the subscriber’s electronic device is not within a predetermined distance of inside the distances of authorized physical locations for the subscriber’s electronic device in relation to the destination electronic device, the subscriber’s electronic device is not authorized to access the destination electronic device, then a packet intended to be forwarded to the destination address is dropped, providing a notification that the one or more criteria have been satisfied by dropping the packet, if this information indicates that the subscriber’s electronic device is within a predetermined distance of inside the distances of authorized physical locations for the subscriber’s electronic device in relation to the destination electronic device, the subscriber’s electronic device is authorized to access the destination electronic device, then a packet is forwarded to the destination address and accepted, forgoing the notification that the one or more criteria have been satisfied by completing transmission of the packet as taught by Baum in the teaching described by Moore et al.
The motivation for doing so would be to increase the usability and flexibility of Moore et al. by providing that in response to determining the one or more criteria of determining a current location of the electronic device has been satisfied, that the subscriber’s electronic device determines its source location in relation to a destination location of another destination electronic device, if this information indicates that the subscriber’s electronic device is not within a predetermined distance of inside the distances of authorized physical locations for the subscriber’s electronic device in relation to the destination electronic device, the subscriber’s electronic device is not authorized to access the destination electronic device, then a packet intended to be forwarded to the destination address is dropped, providing a notification that the one or more criteria have been satisfied by dropping the packet, if this information indicates that the subscriber’s electronic device is within a predetermined distance of inside the distances of authorized physical locations for the subscriber’s electronic device in relation to the destination electronic device, the subscriber’s electronic device is authorized to access the destination electronic device, then a packet is forwarded to the destination address and accepted, forgoing the notification that the one or more criteria have been satisfied by completing transmission of the packet as taught by Baum in the teaching described by Moore et al. so as to provide a negative indication of success in order to increase the security of the procedure,

The combination of Moore et al. and Baum does not appear to explicitly disclose:
that the distance determinations are based on detecting the distance between the electronic device and the respective device

However, Amereller et al. discloses:
that the distance determinations are based on detecting the distance between the electronic device and the respective device
 [(Amereller et al. Par 10 Lines 1-3) where Amereller et al. teaches determining a distance between two electronic devices by detecting or measuring the distance].

Moore et al., Baum, and Amereller et al. are analogous art because they are from the “same field of endeavor” and are from the same “problem-solving area,”.  Namely, they are both from the field of “information security”.

It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Moore et al. and Baum and the teachings of Amereller et al. by providing the determining of a distance between two electronic devices by detecting or measuring the distance as taught by Amereller et al. in the teaching described by Moore et al. and Baum.
The motivation for doing so would be to increase the usability and flexibility of Moore et al. and Baum by providing the determining of a distance between two electronic devices by detecting or measuring the distance as taught by Amereller et al. in the teaching described by Moore et al. and Baum so as to provide an industry standard accurate way to establish the distance between two electronic devices by actually measuring the distance between the two electronic devices.

Regarding Claim 2, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Moore et al., Baum, and Amereller et al. discloses:
The method of claim 1, wherein the detection of the distance between the electronic device and the respective device that indicates that the electronic device is or is not within the predetermined distance of the respective device is based on whether a wireless connection between the electronic device and the respective device is broken [(Moore et al. Par 83 Lines 3-11) (Amereller et al. Par 10 Lines 1-3) where Moore et al. and Amereller et al. teach that a broken wireless connection caused by the electronic device not being powered on at an assigned security location results in the determination that the electronic device is not within the predetermined distance of a respective wireless device by actually measuring the distance between the two electronic devices]. 

Regarding Claim 3, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Moore et al., Baum, and Amereller et al. discloses:
The method of claim 1, wherein the respective device is a tag [(Moore et al. Par 58 lines 1-6) where Moore et al teaches that the electronic device is a GPS tag]. 

Regarding Claim 4, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Moore et al., Baum, and Amereller et al. discloses:
The method of claim 1, further comprising: determining a location of the electronic device, wherein generating the notification that indicates that the one or more criteria have been satisfied is further based on the location of the electronic device. [(Moore et al. Par 27 Lines 1-3) (Baum Par 151 Lines 1-13, Par 152 Lines 1-12, Par 153 Lines 1-9) where Moore et al and Baum teach that one or more criteria of a current location of the electronic device have been satisfied, and that the notification that one or more criteria of a current location of the electronic device have been satisfied is generated based on the location of the electronic device].

Regarding Claim 6, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Moore et al., Baum, and Amereller et al. discloses:
The method of claim 1, wherein the electronic device is paired with the respective device. [(Baum Par 151 Lines 1-13, Par 152 Lines 1-12, Par 153 Lines 1-9) where Baum teaches that the electronic device is paired to transmit messages to the respective electronic device]. 

Regarding Claim 7, most of the limitations of this claim have been noted in the rejection of Claim 1.  Applicant is directed to the rejection of Claim 1 above.  In addition, the combination of Moore et al., Baum, and Amereller et al. discloses:
The method of claim 1, wherein whether the one or more criteria are satisfied is based on one or more user-specified settings [(Moore et al. Par 35 Lines 3-6) where Moore et al. teaches that the criteria of location information can be satisfied by the user entering location information through a user interface]. 

Regarding Claim 8:
It is a device claim corresponding to the method claim of claim 1.  Therefore, claim 8 is rejected with the same rationale as applied against claim 1 above.

Regarding Claim 9:
It is a device claim corresponding to the method claim of claim 2.  Therefore, claim 9 is rejected with the same rationale as applied against claim 2 above.

Regarding Claim 10:
It is a device claim corresponding to the method claim of claim 3.  Therefore, claim 10 is rejected with the same rationale as applied against claim 3 above.

Regarding Claim 11:
It is a device claim corresponding to the method claim of claim 4.  Therefore, claim 11 is rejected with the same rationale as applied against claim 4 above.

Regarding Claim 13:
It is a device claim corresponding to the method claim of claim 6.  Therefore, claim 13 is rejected with the same rationale as applied against claim 6 above.

Regarding Claim 14:
It is a device claim corresponding to the method claim of claim 7.  Therefore, claim 14 is rejected with the same rationale as applied against claim 7 above.

Regarding Claim 15:
It is a medium claim corresponding to the method claim of claim 1.  Therefore, claim 15 is rejected with the same rationale as applied against claim 1 above.

Regarding Claim 16:
It is a medium claim corresponding to the method claim of claim 2.  Therefore, claim 15 is rejected with the same rationale as applied against claim 2 above.

Regarding Claim 17:
It is a medium claim corresponding to the method claim of claim 3.  Therefore, claim 17 is rejected with the same rationale as applied against claim 3 above.

Regarding Claim 18:
It is a medium claim corresponding to the method claim of claim 4.  Therefore, claim 18 is rejected with the same rationale as applied against claim 4 above.

Regarding Claim 20:
It is a medium claim corresponding to the method claim of claim 6.  Therefore, claim 20 is rejected with the same rationale as applied against claim 6 above.

Regarding Claim 21:
It is a medium claim corresponding to the method claim of claim 7.  Therefore, claim 21 is rejected with the same rationale as applied against claim 7 above.

Allowable Subject Matter
Claims 5, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable as a whole under prior art if rewritten in independent form including all of the limitations of their base claim and any intervening claims as well as addressing any additional issues described above.

The following is a statement of reasons for the indication of allowable subject matter.  The examiner has found that the prior art of record does not teach, suggest, or render obvious:
after determining that the location of the electronic device is a first location, a notice is created to indicate that one or more criteria have been satisfied and after determining that the electronic device at the first location is not within the predetermined distance of the respective device and that the location of the electronic device is actually a second location which is different from the first location, skipping the step of creating the notice that indicates that one or more criteria have been satisfied

As recited in dependent Claims 5, 12, 19 when also incorporating all of the limitations of the base claim and any intervening claims as well as addressing any additional issues described above.

Response to Arguments
Applicant’s arguments filed 10/20/2021 have been fully considered but are not fully persuasive.

On Pages 7-8 of the Applicant’s Response, applicant argues that the combination of Moore et al. and Baum in the rejection of Claim 1, and similarly of Claims 8, 15 does not teach: “a detection of a distance between the electronic device and a respective device”.
The examiner agrees, and has added an additional prior art, Amereller et al., to reject this newly added claim limitation.

So in this case, as a result, 35 U.S.C. 103 rejections are maintained on Independent Claims 1, 8, 15.

Since 35 U.S.C. 103 rejections are maintained on Independent Claims 1, 8, 15, they are also maintained on dependent Claims 2-4, 6-7, 9-11, 13-14, 16-18, 20-21 which are not object allowed to.

Therefore 35 U.S.C. 103 rejections are maintained on Claims 1-4, 6-11, 13-18, 20-21 of the Instant Application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Altman et al - US_20080070593: Altman et al teaches location aware mobile devices that share their private location securely.
Alrabady et al - US_20100109835: Alrabady et al teaches location based security in conjunction with remote device communications

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498